       Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

In re HRN GROUP, LLC,                                   Bankruptcy Case No.
       Debtor.                                            18-63282-WLH
HRN GROUP, LLC,
       Appellant,
                                                           Civil Action No.
                       v.
                                                          1:19-cv-05011-SDG
WILMINGTON SAVINGS FUND,
       Appellee.

                            OPINION AND ORDER

      HRN Group, LLC (HRN) appeals from the order of the Northern District of

Georgia Bankruptcy Court [ECF 1] modifying the automatic stay as to certain real

property in which Appellee Wilmington Savings Fund Society, FSB, as Trustee of

Stanwich Mortgage Loan Trust A (Wilmington) purportedly holds an interest.

This Court denied HRN’s request for a stay, and Wilmington has now apparently

foreclosed on the property. Any such foreclosure sale renders this appeal moot. In

any event, there was no abuse of discretion in the bankruptcy court’s order.
         Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 2 of 23




I.     BACKGROUND

       a.      Factual History

       The record on appeal shows the following: The real property at issue is

located at 6236 Katelyn Park, Lithonia, Georgia (the Property).1 The Property

secured a mortgage taken out by Doris M. Ross.2 On June 23, 2005, Doris executed

a note (the Note) in favor of the lender, BSM Financial, L.P. dba Brokersource.3 The

same day, Doris executed a security deed (Deed) securing the Note.4 Mortgage

Electronic Registration Systems, Inc. (MERS) was the grantee under the Deed and

the nominee for Brokersource.5 In the Deed, Doris granted and conveyed the

Property to MERS (as Brokersouce’s nominee).6

       MERS subsequently sold and assigned the Deed (including the Property)

and Note to BAC Home Loans Servicing, LP (BAC).7 BAC later merged with Bank



1    ECF 1-1, at 5–6.
2    ECF 3-1, at 117–20, 122–32.
     Doris M. Ross was the mortgagor. [Id.] Danitta Ross-Morton is a principal of
     HRN. [Id. at 48.] For clarity, this Order uses the given name of each to
     distinguish between them.
3    Id. at 117–20.
4    Id. at 122–32.
5    Id. at 122.
6    Id. at 123.
7    Id. at 194.
           Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 3 of 23




of America (BoA), and BoA acquired the Deed and Note.8 In May 2013, BoA sold

the Deed and the Property to Federal Home Loan Bank of Boston (FHLBB).9 Later

that year, FHLBB sold the Deed and the Property back to BoA.10 In 2016, BoA

conveyed the Deed and interest in the Property and Note to the Secretary of

Housing and Urban Development (HUD).11 Later in 2016, HUD transferred the

Deed and interest in the Property and Note to Wilmington.12 Carrington Mortgage

Services, LLC (Carrington), as the attorney-in-fact for HUD, executed the

assignment to Wilmington.13 On the assignment are the handwritten words

“Return To,” below which is the stamped name and address of Rubin Lublin.14 It

is not clear from the record when this information was placed on the assignment

or with what entity Lublin was affiliated. A corrective assignment was executed

and recorded in July 2019.15




8    Id. at 196.
9    Id. at 198.
10   Id. at 200.
11   Id. at 202.
12   Id. at 203.
13   Id.
14   Id.
15   Id. at 204.
         Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 4 of 23




        b.       Procedural History

        On August 7, 2018, HRN filed a voluntary petition for Chapter 7

bankruptcy.16 On its Schedule D (Creditors Who Have Claims Secured by

Property), HRN identified Wilmington, Carrington, and Lublin as having claims

against the Property.17 HRN also indicated that the value of the Property was

$187,000, and that Carrington had a claim of $340,000.18 The record does not

indicate what HRN’s interest in the Property was or how any such interest was

obtained.19

        On September 26, 2019, Wilmington filed a motion pursuant to 18 U.S.C.

§ 362(d) for relief from the automatic bankruptcy stay.20 Wilmington asserted that

it is “the holder or the servicer of a loan” secured by the Property.21 Although it

was not certain of HRN’s exact interest, Wilmington noted that HRN listed the

Property on its bankruptcy schedules.22 At that point, the loan was alleged to be



16   ECF 1-1, at 8–20. See generally Bankr. N.D. Ga. Case No. 18-bk-63282 (Bankr.),
     ECF 1.
17   Bankr. ECF 10, at 7, 8.
18   Id. at 7.
19   See generally ECF 3.
20   Bankr. ECF 76.
21   Id. ¶ 2.
22   Id. ¶¶ 2–3.
           Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 5 of 23




126 payments in arrears and Wilmington’s total claim in excess of $340,000.23

Wilmington argued that its interest in the Property was not adequately protected

because there “may be little or no value in the [P]roperty over the amount owed”

on it.24

        On October 17, 2019, the bankruptcy court held a hearing on Wilmington’s

motion.25 HRN asserted that Wilmington did not have legal standing to foreclose

on the Property.26 The bankruptcy court noted that the Trustee had “found no net

value” in the Property and that the Property was not something that needed to be

preserved in the bankruptcy estate.27 Therefore, the court granted Wilmington’s

motion and modified the automatic stay, “allow[ing] the parties to continue their

litigation elsewhere.”28 On October 23, the bankruptcy court entered the written

order modifying the stay to permit Wilmington to institute and complete

foreclosure proceedings in connection with the Property.29 On November 4, HRN




23   Id. ¶¶ 4–5.
24   Id. ¶ 6.
25   ECF 3-1, at 43–57.
26   Id. at 49.
27   Id. at 50.
28   Id. See also ECF 1-1, at 5–7 (order granting motion).
29   ECF 1-1, at 5–7.
            Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 6 of 23




filed its notice of appeal.30 It did not seek a stay pending appeal from the

bankruptcy court.31

           On October 5, 2020, prior to the completion of briefing on the appeal, HRN

filed in this Court a motion for temporary restraining order and preliminary

injunction to stay Wilmington’s scheduled foreclosure sale on the Property, which

had been set for the following day (October 6).32 On October 6, the Court held a

hearing on the injunctive relief motion, at which both HRN and Wilmington were

represented.33 The Court denied the motion.34 According to HRN, Wilmington has

now (illegally in HRN’s view) conducted the foreclosure sale.35




30   ECF 1, at 1.
31   See generally Docket; Bankr. Docket.
     HRN suggests that there was a “Stay of all Foreclosure Sales” in place in this
     Court pending HRN’s multiple appeals from the bankruptcy court. [ECF 18,
     at 11; ECF 23, at 9.] As a review of the docket shows, this assertion is not
     correct. No stay separate from the automatic bankruptcy stay was ever entered
     by this Court or the bankruptcy court.
32   ECF 20.
33   ECF 21.
34   Id.
35   ECF 23, at 5.
         Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 7 of 23




        On August 25, 2020, the Court issued a briefing schedule to the parties.36

HRN untimely submitted its appellant’s brief on September 25, 2020.37

Wilmington filed its appellee’s brief on October 26.38 HRN untimely filed its reply

brief on November 10.39 Oral argument on the issues presented is unnecessary and

the appeal is now ripe for consideration.

II.     SCOPE OF APPEAL

        This Court has jurisdiction over HRN’s appeal under 28 U.S.C. 158(a), which

provides that district courts may hear appeals from final judgments, orders, and

decrees of bankruptcy judges. Under Federal Rule of Bankruptcy Procedure



36    ECF 16.
37    ECF 18.
      Under the briefing schedule, HRN’s brief was due on September 24, 2020.
      [ECF 16.] However, its filing was not completed until September 25. [ECF 18.]
      Wilmington did not object to the lateness of HRN’s brief. [See generally ECF 22.]
38    ECF 22.
39    ECF 23.
      Under the briefing schedule, HRN’s reply was due 14 days after Wilmington’s
      response—on November 9, 2020. [ECF 16.] However, HRN’s filing was not
      completed until November 10. [ECF 23.] Wilmington did not object to the
      lateness of HRN’s brief. The Court also notes that, as reflected in the certificates
      of compliance for HRN’s opening and reply briefs, the documents do not
      comply with the typeface requirements of the Court’s Local Rules or Fed. R.
      App. P. 32(a)(5)(A).
      Counsel for HRN is cautioned that future late filings made without leave and
      filings that do not comply with the Court’s Local Rules will not be considered.
        Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 8 of 23




8003(a)(3), a notice of appeal must—among other things—be accompanied by the

order that is being appealed. Further, the notice of appeal must be filed within

14 days after entry of the order from which appeal is taken. Fed. R. Bankr. P.

8002(a)(1). See also 28 U.S.C. § 158(c)(2).40

       The only order included with the notice of appeal was the bankruptcy

court’s October 23, 2019 order granting Wilmington relief from the automatic

stay.41 Wilmington was the only movant on the underlying motion.42 Wilmington

is the only appellee identified in the notice of appeal.43 Despite this, HRN’s

Appellant’s Brief also identifies “AMIP Management, et.al [sic]” as appellees.44 In

its reply brief, HRN also contends that the conduct of counsel for Wilmington



40   Danitta filed the notice of appeal on behalf of HRN. Corporations, however,
     cannot proceed pro se. Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.
     1985); LR 83.1(E)(2)(b)(I), NDGa. On July 21, 2020, this Court directed HRN to
     obtain counsel [ECF 12]. Counsel has now appeared on behalf of HRN [ECF 14;
     ECF 15]. The Court therefore treats the notice of appeal as having been timely
     filed even though the filing was not made by an attorney. Davis v. Shepard (In re
     Strickland & Davis Int’l, Inc.), 612 F. App’x 971, 976 (11th Cir. 2015) (“[O]ur
     binding precedent instructs that a court facing such a circumstance should
     afford a corporation the opportunity to obtain counsel before dismissing its
     appeal.”) (footnote omitted) (citations omitted).
41   ECF 1-1, at 5–7.
42   Bankr. ECF 76.
43   ECF 1-1, at 2.
44   See generally ECF 18, at 1–2, 6.
         Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 9 of 23




(Aldridge Pite) is at issue.45 Neither AMIP Management nor Aldridge Pite is a

party to this appeal.46

       Moreover, the vast majority of HRN’s opening brief appears unrelated to

the order that is actually the subject of this appeal.47 For instance, HRN’s statement

of issues, among other things, (1) challenges the propriety of a separate

bankruptcy court order staying pretrial deadlines in an adversary proceeding,

(2) seeks rescission of all orders entered by the bankruptcy court, and (3) insists

that “Appellees should be compelled to fulfill” HRN’s discovery requests

propounded under Georgia state law.48 HRN also makes several arguments

concerning proceedings and orders issued in an action in the Bankruptcy Court

for the Eastern District of New York (the New York Court).49




45   ECF 23, at 7.
46   ECF 1.
47   See generally ECF 18.
     The Court notes that HRN has appealed from three other orders of the
     bankruptcy court. Case Nos. 1:20-cv-0699-SDG, 1:20-cv-0702-SDG, 1:20-cv-
     0704-SDG. To the extent HRN’s arguments may relate only to the matters at
     issue in those appeals, the Court expresses no opinion on them here.
48   ECF 18, at 6–7.
49   See, e.g., id. at 9–13; ECF 23, at 7–10.
       Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 10 of 23




       This Court, however, will only consider the sole issue raised in the notice of

appeal: Did the bankruptcy court abuse its discretion in modifying the automatic

stay with regard to the Property, permitting Wilmington to institute foreclosure

proceedings? Orders entered by the New York Court are not part of this appeal or

appropriately considered by this Court.

III.   STANDARD OF REVIEW

       In a bankruptcy appeal, this Court “functions as an appellate court” and is

not authorized “to make independent factual findings.” Equitable Life Assurance

Soc’y v. Sublett (In re Sublett), 895 F.2d 1381, 1383–84 (11th Cir. 1990) (citations

omitted). It reviews determinations of law de novo and applies clearly erroneous

review to factual determinations made by the bankruptcy court. Id. at 1383. See also

Graupner v Nuvell Credit Corp. (In re Graupner), 537 F.3d 1295, 1299 (11th Cir. 2008)

(“The factual findings of the bankruptcy court cannot be set aside unless they are

clearly erroneous; however, conclusions of law made by either the bankruptcy

court or the district court are subject to de novo review.”) (citing Sublett, 895 F.2d at

1383). The bankruptcy court’s grant of a motion for relief from the automatic stay

is reviewed for abuse of discretion. Barclays-AM/Bus. Credit, Inc. v. Radio WBHP,

Inc. (In re Dixie Broad., Inc.), 871 F.2d 1023, 1026 (11th Cir. 1989) (“A decision to lift

the stay is discretionary with the bankruptcy judge, and may be reversed only
       Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 11 of 23




upon a showing of abuse of discretion.”) (citations omitted). See also Bagwell v. Bank

of Am., N.A. (In re Bagwell), 741 F. App’x 755, 758 (11th Cir. 2018) (“An abuse of

discretion occurs when a court uses an incorrect legal standard, applies the law in

an unreasonable or incorrect manner, misconstrues its proper role, follows

improper procedures in making a determination, or makes clearly erroneous

findings of fact.”) (citation omitted).

IV.   DISCUSSION

      a.     HRN’s appeal was rendered moot by the foreclosure sale.

      Before addressing the substance of HRN’s appeal, this Court must

determine whether it has jurisdiction in the first instance. Meus v. Weatherford (In re

Meus), 718 F. App’x 937, 940 (11th Cir. 2018) (“[W]e are obligated to review both

our jurisdiction and the district court’s jurisdiction before addressing the merits of

the appeal.”) (citations omitted). Here, the pertinent question is whether HRN’s

appeal has been mooted by the foreclosure sale. “[A]n issue is moot when it no

longer presents a live controversy with respect to which the court can give

meaningful relief.” Id. at 941 (alteration in original) (internal quotation marks

omitted) (citations omitted). Under Eleventh Circuit case law, “an appeal from an

order granting relief from the automatic stay becomes moot once the creditor acts

upon the relief from stay judgment and forecloses upon the property at issue.”
        Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 12 of 23




Ware v. Deutsche Bank (In re Ware), 562 F. App’x 850, 851 (11th Cir. 2014) (citation

omitted).

       According to HRN, the foreclosure sale took place on October 6, 2020.50

Despite the fact that Wilmington’s brief was filed on October 26, 2020, there is

nothing in it suggesting the sale had already happened.51 It was not until HRN

filed its reply on November 10, 2020 that any party indicated the foreclosure sale

had already taken place on October 6 as scheduled.52 The parties’ lack of clarity on

this point is troubling—particularly because it affects this Court’s jurisdiction to

hear the appeal. Since a completed sale would render HRN’s appeal moot, the

statements in HRN’s reply brief indicating the foreclosure sale has already taken

place are against its asserted interests in this action. Accordingly, the Court takes

them at face value and proceeds based on HRN’s admission that the foreclosure

sale of the Property has been completed.

              When a debtor fails to obtain a stay pending appeal of an
              order granting a creditor relief from the automatic stay
              and allowing that creditor to foreclose on the debtor’s
              property, a completed foreclosure and sale of the
              property will render any appeal moot, as this Court is
              powerless to rescind the completed sale on appeal.


50   ECF 23, at 5.
51   See generally ECF 22.
52   ECF 23, at 5, 15–16, 23.
       Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 13 of 23




Meus, 718 F. App’x at 941 (footnote omitted) (citations omitted). See also Sewanee

Land, Coal & Cattle, Inc. v. Lamb (In re Sewanee Land, Coal & Cattle, Inc.), 735 F.2d

1294, 1295 (11th Cir. 1984) (“In some situations, failure to obtain a stay pending

appeal will render the case moot.”).

       That is precisely the situation presented here. HRN did not seek a stay from

the bankruptcy court of the order on appeal. Fed. R. Bankr. P. 8007(a)(1)(A)

(“Ordinarily, a party must move first in the bankruptcy court for the following

relief . . . a stay of a judgment, order, or decree of the bankruptcy court pending

appeal . . . [or] an order suspending, modifying, restoring, or granting an

injunction while an appeal is pending.”). This Court denied HRN’s motion to

enjoin the sale.53 As a result, Wilmington was not prohibited from foreclosing on

the Property and (assuming the sale has actually taken place) this Court lacks

jurisdiction to consider the merits of HRN’s appeal. Meus, 718 F. App’x at 941. See

also Lashley v. First Nat’l Bank of Live Oak (In re Lashley), 825 F.2d 362, 364 (11th Cir.

1987) (“When a debtor does not obtain a stay pending appeal of a bankruptcy court

or district court order setting aside an automatic stay and allowing a creditor to

foreclose on property the subsequent foreclosure renders moot any appeal.”)




53   ECF 21.
       Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 14 of 23




(citations omitted); Bleaufontaine, Inc. v. Roland Int’l (In re Bleaufontaine, Inc.), 634

F.2d 1383, 1389–90 (5th Cir. Unit B Jan. 1981) (discussing inability of a district court

sitting in appellate review of a bankruptcy court to grant effective relief under

former Bankruptcy Rule 805 from a lifting of the automatic stay after a sale has

been consummated). See also id. at 1390 n.14 (“An appellant is not obliged to seek

a stay pending appeal. The only consequence of failing to obtain a stay is that the

prevailing party may treat the judgment or order of the referee as final,

notwithstanding an appeal is pending. But as a practical matter, situations will

arise where what may be done under the order by the prevailing party is beyond

the power of the district judge to undo by reversal of the order. In such a case,

seeking a stay becomes mandatory. Otherwise, the appeal may be dismissed as

moot.”) (citation omitted).

      HRN’s appeal is therefore DISMISSED as MOOT.

      b.     There was no abuse of discretion in the bankruptcy court’s order
             modifying the automatic stay.

      There is nothing in the record concerning the foreclosure sale and, as

discussed above, the parties’ submissions lack complete clarity on this issue.

Accordingly, while the Court believes a dismissal as moot is appropriate, it

proceeds to address the substance of HRN’s appeal in the event the foreclosure

sale has not yet occurred. Even then, however, HRN’s arguments would be
          Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 15 of 23




unavailing. The bankruptcy court properly lifted the automatic stay consistent

with the applicable law and this Court would affirm the October 23, 2019 order in

any event.

          To the extent the Court is able to distill HRN’s arguments on appeal, it

contends that Wilmington does not have standing to enforce an interest in the

bankruptcy estate because it is not a true creditor.54 HRN also asserts that the

Trustee concluded Wilmington is an “unsecured claimant” rather than a creditor.55

          Wilmington argues that it is a party in interest and its claim exceeds the

value of the Property.56 It also asserts that the Trustee indicated the Property was

of no value or benefit to the estate.57 Accordingly, Wilmington contends there was

no error in the bankruptcy court’s order providing it relief from the automatic

stay.58




54   See, e.g., ECF 18, at 7.
55   Id. at 17, 22–23.
56   ECF 22, at 13 (citing Bankr. ECF 10).
57   Id. (citing Bankr. D.E. Jan 8, 2019).
58   ECF 22, at 15.
        Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 16 of 23




              i.    There was no error in the bankruptcy court’s conclusion that
                    Wilmington was entitled to seek relief from the automatic
                    stay.

       Applying de novo review to the legal question of standing, the Court

concludes that Wilmington is a party in interest and therefore had standing to seek

relief from the automatic stay. Basson v. Fed. Nat’l Mortg. Ass’n (In re Basson), 713

F. App’x 987, 988 (11th Cir. 2018) (to have standing in a bankruptcy case, a party

must be a “party in interest”); Walden v. Walker (In re Walker), 515 F.3d 1204, 1212

(11th Cir. 2008) (concluding that courts have generally held “to have standing in a

bankruptcy proceeding, the party must be a ‘party in interest.’”) (citation omitted).

See also Westwood Cmty. Two Ass’n, Inc. v. Barbee (In re Westwood Cmty. Two Ass’n,

Inc.), 293 F.3d 1332, 1335 (11th Cir. 2002)) (applying “person aggrieved” rule for

standing to appeal a bankruptcy court order).59




59   Further, HRN does not clearly have standing since the bankruptcy court
     concluded it lacked equity in the Property. In fact, there is nothing apparent
     on the face of the record demonstrating that HRN even has a valid interest in
     the Property—its interest is reflected only on the self-reported schedules filed
     with the bankruptcy court. Bankr. ECF 10, at 7, 8. “Courts have widely agreed
     that the person aggrieved doctrine limits standing to appeal a bankruptcy
     court order to those individuals who have a financial stake in the order being
     appealed.”) Westwood, 293 F.3d at 1335 (emphasis added) (citations omitted).
     If HRN has no financial stake in the Property, it has no standing to challenge
     the bankruptcy court’s order.
       Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 17 of 23




      Under 11 U.S.C. § 362(d), “[o]n request of a party in interest and after notice

and a hearing, the court shall grant relief from the stay—

             (1) for cause, including the lack of adequate protection of
             an interest in property of such party in interest;

             (2) with respect to a stay of an act against property under
             subsection (a) of this section, if--

                  (A) the debtor does not have an equity in such
                  property; and

                  (B) such property is not necessary to an effective
                  reorganization.

Thus, the automatic stay must be modified or lifted for cause when there is not

adequate protection for an interest in property. Dixie Broad., 871 F.2d at 1026.

      The party requesting relief from the stay has the burden of proof concerning

the debtor’s equity in the relevant property. 11 U.S.C. § 362(g)(1). The party

opposing such relief has the burden with regard to all other issues. Id. § 362(g)(2).

See also Dallas v. S.A.G., Inc., 836 F.2d 1307, 1309 (11th Cir. 1988) (stating that, when

a party seeks relief from the automatic stay, “the moving party need only prove

that the debtor lacks equity in the property in which the movant claims a perfected

security interest. The party opposing the relief has the burden of proof on all other

issues.”).
        Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 18 of 23




                      1.     Wilmington is a party in interest.

       A “party in interest” includes a creditor. Basson, 713 F. App’x at 988. A

“creditor,” in turn, is “[an] entity that has a claim against the debtor that arose at

the time of or before the order for relief concerning the debtor.” 11 U.S.C.

§ 101(10)(A). See also Basson, 713 F. App’x at 988. A “claim” is a “right to payment,

whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,

or unsecured.” 11 U.S.C. § 101(5)(A). “[A] party seeking stay relief need only

establish that it has a colorable claim to enforce a right against property of the

estate.” Everbank v Hayden (In re Hayden), No. 13-57281-MGD, 2013 WL 3776296, at

*1 (Bankr. N.D. Ga. June 25, 2013) (citing In re Veal, 450 B.R. 897, 914–15 (B.A.P. 9th

Cir. 2011)). It is thus irrelevant whether Wilmington is called an “unsecured

claimant” as HRN contends or a “creditor,” since it has a colorable right to

payment under the Deed and Note.60 Basson, 713 F. App’x at 988 (concluding

Fannie Mae had a “claim” against the debtor, which made it a “creditor” based on

copies of the note, deed, and assignments in the record).




60   See, e.g., ECF 18, at 17.
          Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 19 of 23




       Based on the record, there was no clear error in the bankruptcy court’s

factual determination that Wilmington was a party in interest entitled to relief

from the stay. Wilmington (which had the burden of proof on this issue)

demonstrated that (1) it lacked adequate protection for its interest in the Property

and (2) HRN did not have equity in the Property and the Property was not

necessary to an effective reorganization.61 Since HRN had no equity, the

bankruptcy court was entitled to provide Wilmington relief from the stay under

11 U.S.C. § 362(d)(2)(A). Further, because the value of the Property was less than

the total amount of Wilmington’s claim, Wilmington was entitled to relief from

the stay “for cause” under 11 U.S.C. § 362(d)(1). Bagwell, 741 F. App’x at 759

(“Section 362(d)(2) requires a court to lift a stay affecting a debtor’s property if ‘the

debtor does not have an equity’ in the property and the property ‘is not necessary

to an effective reorganization.’ A creditor who shows those two elements are met

is entitled to relief.”) (quoting In re Albany Partners, Ltd., 749 F.2d 670, 673 (11th Cir.

1984)).

       As the bankruptcy court explained during the hearing on Wilmington’s

motion to lift the stay,




61   See generally Bankr. ECF 76, at 6–26.
           Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 20 of 23




                in a Chapter 7 [bankruptcy], the purpose is for the trustee
                to collect the assets that have any value, sell them if they
                have value, and distribute the money. It is not the chapter
                which allows the debtor to save their home or save a
                piece of property, because there’s no mechanism for
                doing that.

                [The trustee] has already filed his report of no-
                distribution, abandoning the assets, meaning he’s found
                no net value in the asset. So although there may be
                disputes between the parties about what should happen
                next . . . the [P]roperty is not something that needs to be
                preserved in the bankruptcy estate.

                So I will lift the stay and allow the parties to continue
                their litigation elsewhere.62

           The record evidence before the bankruptcy court supports the conclusion

that Wilmington was a “party in interest.” In its bankruptcy schedules, HRN

identified Wilmington as being a secured creditor with a lien on the Property.63

The Deed, Note, and various assignments indicate that Wilmington has a claim

that is secured by the Property.64 That interest arose before HRN filed its

bankruptcy petition.65 This was sufficient to establish that Wilmington had a

colorable claim against the Property and there was no clear factual error in the



62   ECF 3-1, at 50.
63   Bankr. ECF 10, at 7–8.
64   See generally ECF 3-1, at 117–204.
65   Id.
        Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 21 of 23




bankruptcy court’s decision in this regard. Hayden, 2013 WL 3776296, at *1. As the

bankruptcy court indicated, nothing in its order prevented HRN from challenging

Wilmington’s right to foreclose in the proper venue.66 Id. (“Debtor asserts that the

Court ruled, by implication, that Everbank was the proper party to foreclose on

Debtor’s property. The Court’s ruling did not make any such determination. No

determination is necessary in a relief from stay motion in a Chapter 7 case where

the estate has no interest in the property.”).

       The bankruptcy court did not abuse its discretion in modifying the stay to

permit the foreclosure sale.

       c.     HRN was not denied due process.

       There was no denial of due process to HRN resulting from the bankruptcy

court’s order modifying the automatic stay.67 “To satisfy due process, an

individual must receive notice and have an opportunity to be heard.” McSmith v.

Bank of Am., N.A. (In re McSmith), 671 F. App’x 775, 776 (11th Cir. 2016) (upholding



66   ECF 3, at 50.
67   HRN also argues that the alleged denial of due process deprived the “courts”
     of “any jurisdiction that they may have had to rule.” ECF 18, at 16. See also id.
     at 22–23 (asserting denial of substantive due process rights because of
     bankruptcy court’s order staying discovery deadlines in certain adversary
     proceedings). HRN cites no law in support of this remarkable statement. This
     Court, however, need not address that point since it concludes there was no
     denial of due process.
        Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 22 of 23




district court’s affirmance of a bankruptcy court order granting a motion to lift the

automatic stay and permitting a foreclosure sale of a Chapter 13 debtor’s property

where the debtor had received notice of the motion and was given an opportunity

to be heard at a hearing) (citing Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir.

2003)). Here, HRN was clearly provided notice of the motion, having filed an

“Affidavit of Opposition to Motion for Relief from Automatic Stay” and been

directly mailed a copy of the motion.68 The bankruptcy court held a hearing on

October 17, 2019 on Wilmington’s motion, as required under 11 U.S.C. § 362(d).

HRN appeared at that hearing and does not contend that it lacked notice.69 Despite

the fact that HRN was not represented by counsel during the hearing, the

bankruptcy judge permitted Danitta to speak on the company’s behalf anyway.70



68   Bankr. ECF 80; Bankr. ECF 76, at 27. A copy of the motion was also served by
     email on HRN’s then-counsel. Bankr. ECF 76, at 27.
69   ECF 3-1, 43–57; ECF 18.
70   HRN’s then-counsel had filed a motion to withdraw, which was granted at the
     start of the hearing. [ECF 3, at 47–48.] As a result, the bankruptcy court
     permitted Danitta to present her objections on behalf of HRN at the hearing.
     [Id. at 48–49.] (“So, Ms. Morton, I know we started this case many months ago
     with the issue of a corporation that has to be represented by counsel in order
     to participate. But I’ll—given the circumstances of today, I’ll hear from you
     briefly in whatever opposition you have to the motion.”). HRN was thus well
     aware of its obligation to be represented by counsel and has not argued in this
     appeal that it was denied due process because it was not represented by
     counsel at the October 17, 2019 hearing.
      Case 1:19-cv-05011-SDG Document 24 Filed 11/13/20 Page 23 of 23




V.    CONCLUSION

      In short, the bankruptcy court did not abuse its discretion when it modified

the automatic stay to permit Wilmington to foreclose on the Property.

Accordingly, alternative to this appeal being dismissed as moot for the reasons

stated above, the bankruptcy court’s October 23, 2019 Order is AFFIRMED.

      The Clerk is DIRECTED to DISMISS this appeal and close the case.

      SO ORDERED this the 13th day of November 2020.



                                                   Steven D. Grimberg
                                             United States District Court Judge
